Exhibit 10.49

EXECUTION COPY

 

 

 

AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

between

DYNAVAX TECHNOLOGIES CORPORATION

and

SYMPHONY DYNAMO HOLDINGS LLC

 

 

Dated as of November 9, 2009

 

 

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

Section

        Page

Section 1.

   Definitions    2

Section 2.

   Registration    3

Section 3.

   Related Obligations    4

Section 4.

   Obligations of the Investor(s)    6

Section 5.

   Expenses of Registration    7

Section 6.

   Indemnification    7

Section 7.

   Contribution    10

Section 8.

   Reports Under The Exchange Act    10

Section 9.

   Assignment of Registration Rights    10

Section 10.

   Amendment of Registration Rights    10

Section 11.

   Miscellaneous    11

Section 12.

   Original Agreement    13

 

i   Amended and Restated Registration Rights Agreement



--------------------------------------------------------------------------------

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as
of November 9, 2009, by and between DYNAVAX TECHNOLOGIES CORPORATION, a Delaware
corporation (“Dynavax”), and SYMPHONY DYNAMO HOLDINGS LLC, a Delaware limited
liability company (together with its permitted successors, assigns and
transferees, “Holdings”).

RECITALS:

WHEREAS, in connection with the exercise by Dynavax of the Purchase Option under
the Amended and Restated Purchase Option Agreement, by and among Dynavax,
Holdings and Symphony Dynamo, Inc., a Delaware corporation (“Symphony Dynamo”),
of even date herewith (the “Purchase Option Agreement”), Dynavax will issue
(a) shares of Dynavax’s common stock, par value $0.001 per share (“Dynavax
Common Stock”) (all such shares of Dynavax Common Stock, when and if issued, the
“Purchase Option Shares”) or (b) the Alternate Closing Securities (as defined in
the Purchase Option Agreement) (all such Alternate Closing Securities, when and
if issued, the “Purchase Option Alternate Closing Securities”), to Holdings in
partial payment of the Purchase Price in accordance with the terms of the
Purchase Option Agreement;

WHEREAS, in connection with the Warrant Purchase Agreement by and between the
parties hereto of even date herewith (the “Warrant Purchase Agreement”), Dynavax
has agreed, upon the terms and subject to the conditions of the Warrant Purchase
Agreement, to issue and sell to Holdings (a) certain warrants (the “Warrants”)
which will be exercisable to purchase shares of Dynavax Common Stock (such
shares of Dynavax Common Stock as exercised, the “Warrant Shares”) in accordance
with the terms of the Warrant Purchase Agreement and the Warrants or (b) the
Alternate Closing Securities (as defined in the Warrant Purchase Agreement) (all
such Alternate Closing Securities, when and if issued, the “Warrant Alternate
Closing Securities”);

WHEREAS, pursuant to a post-closing adjustment set forth in Section 2B(a) of the
Purchase Option Agreement, Dynavax may issue Alternate Securities (as defined in
the Purchase Option Agreement) (all such Alternate Securities, when and if
issued, the “Purchase Option Adjustment Securities”) to Holdings;

WHEREAS, pursuant to a post-closing adjustment set forth in Section 2.05 of the
Warrant Purchase Agreement, Dynavax may issue Alternate Securities (as defined
in the Warrant Purchase Agreement) (all such Alternate Securities, when and if
issued, the “Warrant Adjustment Securities”) to Holdings;

WHEREAS, pursuant to the Dynavax Promissory Note (as defined in the Purchase
Option Agreement), Dynavax may issue to Holdings shares of Dynavax Common Stock
as repayment thereunder (all such Dynavax Common Stock, when and if issued, the
“Promissory Note Securities”);

WHEREAS, Dynavax and Holdings are party to that certain Registration Rights
Agreement dated as of April 18, 2006 (the “Original Agreement”), pursuant to
which Dynavax has agreed to provide certain registration rights under the
Securities Act of 1933, as amended (the “Securities Act”), and applicable state
securities laws with respect to the Purchase Option Shares; and

WHEREAS, the parties to the Original Agreement desire to amend and restate the
Original Agreement and accept the rights and covenants hereof in lieu of their
rights and covenants under the Original Agreement.

 

      Amended And Restated Registration Rights Agreement



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Dynavax and Holdings (the
“Parties”) hereby agree as follows:

Section 1. Definitions.

(a) Capitalized terms used but not defined herein are used as defined in
Purchase Option Agreement (including Annex A thereto).

(b) As used in this Agreement, the following terms shall have the following
meanings:

(i) “Effective Registration Date” means the date that the Registration Statement
(as defined below) is first declared effective by the SEC.

(ii) “Investor(s)” means Holdings, any transferee or assignee thereof to whom
Holdings assigns its rights under this Agreement and who agrees to become bound
by the provisions of this Agreement in accordance with Section 9 and any
transferee or assignee thereof to whom a transferee or assignee assigns its
rights under this Agreement and who agrees to become bound by the provisions of
this Agreement in accordance with Section 9.

(iii) “Purchase Option Related Registrable Securities” means (i) the Purchase
Option Shares, (ii) any Dynavax Common Stock issued with respect to the Purchase
Option Shares as a result of any stock split, stock dividend, recapitalization,
exchange or similar event or otherwise, (iii) the Purchase Option Alternate
Closing Securities and (iv) the Purchase Option Adjustment Securities

(iv) “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing one or more Registration Statements in
compliance with the Securities Act and pursuant to Rule 415, and the declaration
or ordering of effectiveness of such Registration Statement(s) by the SEC.

(v) “Registrable Securities” means, collectively, the Warrant Related
Registrable Securities, the Purchase Option Related Registrable Securities and
the Promissory Note Securities; provided, however, that any such securities will
cease to be Registrable Securities on the earlier of (A) the date as of which
the Investor(s) may sell such securities without restriction pursuant to Rule
144(b)(i) (or successor thereto) promulgated under the Securities Act, or
(B) the date on which the Investor(s) shall have sold all such securities.

(vi) “Registration Statement” means a registration statement or registration
statements of Dynavax filed under the Securities Act covering the Registrable
Securities.

(vii) “Rule 144” has the meaning set forth in Section 8 of this Agreement.

(viii) “Rule 415” means Rule 415 under the Securities Act or any successor rule
providing for offering securities on a continuous or delayed basis.

(ix) “Warrant Related Registrable Securities” means (i) the Warrant Shares
issued or issuable upon exercise of the Warrant, (ii) any shares of capital
stock issued or issuable with respect to the Warrant Shares or the Warrant as a
result of any stock split, stock dividend, recapitalization, exchange or similar
event or otherwise, and in the case of the Warrant, without regard to any
limitations on exercise, (iii) the Warrant Alternate Closing Securities and
(iv) the Warrant Adjustment Securities.

 

   2    Amended And Restated Registration Rights Agreement



--------------------------------------------------------------------------------

Section 2. Registration. Right to Registration.

(i) Dynavax shall prepare and, as soon as practicable but in no event later than
two (2) Business Days after the Purchase Option Closing Date and each Adjusted
Securities Payment Date (as defined in the Purchase Option Agreement), file with
the SEC a Registration Statement on Form S-3 covering the resale of the then
unregistered Registrable Securities (except for any Promissory Note Securities).
Each Registration Statement prepared pursuant hereto shall register for resale
that number of shares of Dynavax Common Stock equal to (A) the number of the
then unregistered Related Registrable Securities (except for any Promissory Note
Securities) constituting Dynavax Common Stock, plus (B) the maximum number of
shares of Dynavax Common Stock issuable upon the exercise, conversion or
exchange (as set forth in the instrument relating thereto, assuming the
satisfaction of any conditions to exercisability, convertibility or
exchangeability but without regard to any provision contained therein for a
subsequent adjustment of such number) of the then unregistered Registrable
Securities (other than the Registrable Securities constituting Dynavax Common
Stock and any Promissory Note Securities), in each case, as of the trading day
immediately preceding the date such Registration Statement is initially filed
with the SEC, subject to adjustment as provided in Sections 2(c). Dynavax shall
use commercially reasonable efforts to have each such Registration Statement
declared effective by the SEC as soon as practicable following the Purchase
Option Closing Date or Adjusted Securities Payment Date, as applicable.

(ii) Concurrently with the issuance of any Promissory Note Securities, Dynavax
shall prepare and file with the SEC a Registration Statement on Form S-3
covering the resale of the then unregistered Promissory Note Securities. Each
Registration Statement prepared pursuant hereto shall register for resale that
number of shares of Dynavax Common Stock equal to the number of the then
unregistered Promissory Note Securities constituting Dynavax Common Stock as of
the trading day immediately preceding the date such Registration Statement is
initially filed with the SEC, subject to adjustment as provided in Section 2(c).
Dynavax shall use commercially reasonable efforts to have each such Registration
Statement declared effective by the SEC as soon as practicable following the
issuance of any Promissory Note Securities.

(b) Ineligibility for Form S-3. In the event that Form S-3 is not available for
the registration of the resale of Registrable Securities hereunder, Dynavax
shall (i) register the resale of the Registrable Securities on another
appropriate form reasonably acceptable to Holdings (which acceptable forms shall
include Form S-1); and (ii) undertake to register the Registrable Securities on
Form S-3 as soon as such form is available; provided that Dynavax shall maintain
the effectiveness of the Registration Statement then in effect until such time
as a Registration Statement on Form S-3 covering the Registrable Securities has
been declared effective by the SEC.

(c) Sufficient Number of Shares Registered. In the event the number of shares
available under a Registration Statement filed pursuant to Section 2(a) is
insufficient to cover all of the Registrable Securities required to be covered
by such Registration Statement, Dynavax shall amend the applicable Registration
Statement, or file a new Registration Statement (on the short form available
therefor, if applicable), or both, so as to cover at least 100% of the number of
such Registrable Securities as of the trading day immediately preceding the date
of the filing of such amendment or new Registration Statement, in each case, as
soon as practicable, but in any event not later than fifteen (15) days after
Dynavax becomes aware of the necessity therefor. Dynavax shall use commercially
reasonable efforts to cause such amendment and/or new Registration Statement to
become effective as soon as practicable following the filing thereof. For
purposes of the foregoing provision, the number of shares available under a
Registration Statement shall be deemed “insufficient to cover all of the
Registrable Securities” if at any time the number of shares of Dynavax Common
Stock available for resale under such Registration Statement is less than the
number of Registrable Securities. The calculation set forth in the foregoing
sentence shall be made without regard to any limitations on the exercise of any
Warrant and such calculation shall assume that each Warrant is then exercisable
into shares of Dynavax Common Stock.

 

   3    Amended And Restated Registration Rights Agreement



--------------------------------------------------------------------------------

Section 3. Related Obligations. At such time as Dynavax is obligated to file a
Registration Statement with the SEC pursuant to Section 2(a), 2(b) or 2(c),
Dynavax will use commercially reasonable efforts to effect the registration of
the Registrable Securities in accordance with the Investors’ intended methods of
disposition thereof and, pursuant thereto (except at such times as Dynavax may
be required to delay or suspend the use of a prospectus forming a part of the
Registration Statement pursuant to Section 3(l), at which time Dynavax’s
obligations under Sections 3(a), (b), (c), (d), (i) and (k) may also be
suspended, as required), Dynavax shall have the following obligations:

(a) Dynavax shall keep each Registration Statement effective pursuant to Rule
415 at all times until the earlier of (i) the date as of which the Investor(s)
may sell all of the Registrable Securities covered by such Registration
Statement without restriction pursuant to Rule 144(b)(i) (or successor thereto)
promulgated under the Securities Act, or (ii) the date on which the Investor(s)
shall have sold all the Registrable Securities covered by such Registration
Statement (the “Registration Period”).

(b) Dynavax shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to a Registration Statement and the
prospectus used in connection with such Registration Statement as may be
necessary to keep such Registration Statement effective at all times during the
Registration Period, and, during such period, comply with the provisions of the
Securities Act with respect to the disposition of all Registrable Securities of
Dynavax covered by such Registration Statement until such time as all of such
Registrable Securities shall have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof as set forth in
such Registration Statement. In the case of amendments and supplements to a
Registration Statement which are required to be filed pursuant to this Agreement
(including pursuant to this Section 3(b)) by reason of Dynavax filing a report
on Form 10-K, Form 10-Q or Form 8-K or any analogous report under the Exchange
Act, Dynavax shall have incorporated such report by reference into such
Registration Statement, if applicable, or shall file such amendments or
supplements with the SEC on the same day on which the Exchange Act report is
filed which created the requirement for Dynavax to amend or supplement such
Registration Statement.

(c) Dynavax shall furnish to each Investor whose Registrable Securities are
included in any Registration Statement, without charge, (i) promptly after the
same is prepared and filed with the SEC, at least one copy of such Registration
Statement and any amendment(s) thereto, including financial statements and
schedules, and each preliminary prospectus; (ii) upon the effectiveness of any
Registration Statement, one (1) copy of the prospectus included in such
Registration Statement and all amendments and supplements thereto (or such other
number of copies as such Investor may reasonably request); and (iii) such other
documents, including copies of any preliminary or final prospectus, as such
Investor may reasonably request from time to time in order to facilitate the
disposition of the Registrable Securities owned by such Investor.

(d) Dynavax shall use commercially reasonable efforts to (i) register and
qualify, unless an exemption from registration and qualification applies, the
resale by Investor(s) of the Registrable Securities covered by a Registration
Statement under such other securities or “blue sky” laws of such jurisdictions
in the United States as Investor(s) reasonably request; (ii) prepare and file in
those jurisdictions such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period; and
(iii) take such other actions as may be necessary to maintain such registrations
and qualifications in effect at all times during the Registration Period;
provided, however, that Dynavax shall not be required in connection therewith or
as a condition thereto to (x) qualify to do business in any jurisdiction where
it would not otherwise be required to qualify but for this Section 3(d),
(y) subject itself to general taxation in any such jurisdiction, or (z) file a
general consent to service of process in any such jurisdiction. Dynavax shall
promptly notify each Investor who holds Registrable Securities of the receipt by
Dynavax of any notification with respect to the suspension of the registration
or qualification of any of the Registrable Securities for sale under the
securities or “blue sky” laws of any jurisdiction in the United States or its
receipt of actual notice of the initiation or threatening of any proceeding for
such purpose.

(e) Dynavax shall notify each Investor in writing of the happening of any event
(without an obligation to provide the details of such event), as promptly as
practicable after becoming aware of such event, as a result of which the
prospectus included in a Registration Statement, as then in effect, includes an
untrue statement of a material fact or omission to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, and,
subject to Section 3(l) hereof, promptly prepare a supplement or amendment to
such Registration Statement to correct such untrue statement or omission.
Dynavax shall also promptly notify each Investor in writing when a prospectus or
any prospectus supplement or post-effective amendment has been filed, and when a
Registration Statement or any post-effective amendment has become effective.

 

   4    Amended And Restated Registration Rights Agreement



--------------------------------------------------------------------------------

(f) Dynavax shall use commercially reasonable efforts to prevent the issuance of
any stop order or other suspension of effectiveness of a Registration Statement,
or the suspension of the qualification of any of the Registrable Securities for
sale in any jurisdiction and, if such an order or suspension is issued, to
obtain the withdrawal of such order or suspension at the earliest possible
moment.

(g) In the event that any Investor reasonably believes that it may be deemed to
be an “underwriter” with respect to the Registrable Securities, upon the written
request of such Investor in connection with such Investor’s due diligence
requirements, if any, Dynavax shall make available for inspection by (i) such
Investor, and (ii) any legal counsel, accountants or other agents retained by
the Investor (collectively, “Inspectors”), all pertinent financial and other
records, and pertinent corporate documents and properties of Dynavax
(collectively, “Records”), as shall be reasonably deemed necessary by each
Inspector, and cause Dynavax’s officers, directors and employees to supply all
information which any Inspector may reasonably request; provided, however, that
each Inspector and such Investor shall agree (and if requested by Dynavax shall
agree in writing) to hold in strict confidence and shall not make any disclosure
(except with respect to an Inspector, to the relevant Investor) or use of any
Record or other information which Dynavax determines in good faith to be
confidential, and of which determination the Inspectors are so notified, unless
the release of such Records is ordered pursuant to a final, non-appealable
subpoena or order from a court or government body of competent jurisdiction.
Each Investor agrees that it shall, upon learning that disclosure of such
Records is required or is sought in or by a court or governmental body of
competent jurisdiction or through other means, give prompt notice to Dynavax and
allow Dynavax, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, the Records deemed
confidential. Nothing herein (or in any other confidentiality agreement between
Dynavax and any Investor) shall be deemed to limit the Investor(s)’ ability to
sell Registrable Securities in a manner which is otherwise consistent with
applicable laws and regulations.

(h) Dynavax shall hold in confidence and not make any disclosure of information
concerning an Investor provided to Dynavax unless (i) disclosure of such
information is necessary to comply with federal or state securities laws or the
rules of any securities exchange or trading market on which the Dynavax Common
Stock is listed or traded, (ii) the disclosure of such information is necessary
to avoid or correct a misstatement or omission in any Registration Statement, or
(iii) the release of such information is ordered pursuant to a subpoena or other
final, non-appealable order from a court or governmental body of competent
jurisdiction. Dynavax agrees that it shall, upon learning that disclosure of
such information concerning an Investor is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to such Investor and allow such Investor, at the Investor’s
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.

(i) Dynavax shall use commercially reasonable efforts either to (i) cause all
the Registrable Securities covered by a Registration Statement to be listed on
each securities exchange on which securities of the same class or series issued
by Dynavax are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange, or (ii) secure
designation and quotation of all the Registrable Securities covered by a
Registration Statement on the NASDAQ National Market. Dynavax shall pay all fees
and expenses in connection with satisfying its obligation under this
Section 3(i).

(j) Dynavax shall cooperate with the Investor(s) who hold Registrable Securities
being offered and, to the extent applicable, facilitate the timely preparation
and delivery of certificates representing the Registrable Securities to be
offered pursuant to a Registration Statement and enable such certificates to be
in such denominations or amounts, as the case may be, as the Investor(s) may
reasonably request and registered in such names as the Investor(s) may request.

(k) If requested by an Investor, Dynavax shall (i) as soon as practicable
incorporate in a prospectus supplement or post-effective amendment such
information as an Investor reasonably requests to be included therein relating
to the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the plan of distribution, the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering and (ii) as soon as practicable make all required filings
of such prospectus supplement or post-effective amendment after being notified
of the matters to be incorporated in such prospectus supplement or
post-effective amendment.

 

   5    Amended And Restated Registration Rights Agreement



--------------------------------------------------------------------------------

(l) Notwithstanding anything to the contrary herein, at any time after the
Registration Statement has been declared effective by the SEC, Dynavax may delay
or suspend the effectiveness of any Registration Statement or the use of any
prospectus forming a part of the Registration Statement due to the
non-disclosure of material, non-public information concerning Dynavax the
disclosure of which at the time is not, in the good faith opinion of Dynavax, in
the best interest of Dynavax (a “Grace Period”); provided, that Dynavax shall
promptly notify the Investor(s) in writing of the existence of a Grace Period in
conformity with the provisions of this Section 3(l) and the date on which the
Grace Period will begin (such notice, a “Commencement Notice”); and, provided
further, that no Grace Period shall exceed forty-five (45) days, and such Grace
Periods shall not exceed an aggregate total of ninety (90) days during any three
hundred sixty five (365) day period. For purposes of determining the length of a
Grace Period above, the Grace Period shall begin on and include the date
specified by Dynavax in the Commencement Notice and shall end on and include the
date the Investor(s) receive written notice of the termination of the Grace
Period by Dynavax (which notice may be contained in the Commencement Notice).
The provisions of Section 3(f) hereof shall not be applicable during any Grace
Period. Upon expiration of the Grace Period, Dynavax shall again be bound by the
first sentence of Section 3(e) with respect to the information giving rise
thereto unless such material, non-public information is no longer applicable.
Notwithstanding anything to the contrary, Dynavax shall cause its transfer agent
to deliver unlegended shares of Dynavax Common Stock to a transferee of an
Investor in accordance with the terms of the Warrant Purchase Agreement in
connection with any sale of Registrable Securities with respect to which an
Investor has entered into a contract for sale, and delivered a copy of the
prospectus included as part of the applicable Registration Statement, prior to
the Investor’s receipt of the notice of a Grace Period and for which the
Investor has not yet settled.

Section 4. Obligations of the Investor(s).

(a) At least seven (7) Business Days prior to the first anticipated filing date
of a Registration Statement, Dynavax shall notify each Investor in writing of
the information Dynavax requires from each such Investor if such Investor elects
to have any of such Investor’s Registrable Securities included in such
Registration Statement. It shall be a condition precedent to the obligations of
Dynavax to complete the registration pursuant to this Agreement with respect to
the Registrable Securities of a particular Investor that such Investor shall
furnish to Dynavax such information regarding itself, the Registrable Securities
held by it and the intended method of disposition of the Registrable Securities
held by it as shall be reasonably required to effect the effectiveness of the
registration of such Registrable Securities and shall execute such documents in
connection with such registration as Dynavax may reasonably request.

(b) Each Investor, by such Investor’s acceptance of the Registrable Securities,
agrees to cooperate with Dynavax as reasonably requested by Dynavax in
connection with the preparation and filing of any Registration Statement
hereunder, unless such Investor has notified Dynavax in writing of such
Investor’s election to exclude all of such Investor’s Registrable Securities
from such Registration Statement.

(c) Each Investor agrees that, upon receipt of any notice from Dynavax of the
happening of any event of the kind described in Section 3(f) or the first
sentence of Section 3(e), such Investor will immediately discontinue disposition
of Registrable Securities pursuant to any Registration Statement(s) covering
such Registrable Securities until such Investor’s receipt of the copies of the
supplemented or amended prospectus contemplated by the second sentence of
Section 3(e) or receipt of notice that no supplement or amendment is required.

(d) Each Investor covenants and agrees that it will comply with any applicable
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to a Registration
Statement.

 

   6    Amended And Restated Registration Rights Agreement



--------------------------------------------------------------------------------

Section 5. Expenses of Registration. All reasonable expenses, other than
underwriting discounts and commissions, incurred in connection with
registrations, filings or qualifications pursuant to Sections 2 and 3 hereof,
including, without limitation, all registration, listing and qualifications
fees, printers and accounting fees, and fees and disbursements of counsel for
Dynavax shall be paid by Dynavax. All underwriting discounts and selling
commissions applicable to the sale of the Registrable Securities shall be paid
by the Investor(s), provided, however, that Dynavax shall reimburse the
Investor(s) for the reasonable actual fees and disbursements of one legal
counsel designated by the holders of at least a majority of the Registrable
Securities in connection with registration, filing or qualification pursuant to
Sections 2 and 3 of this Agreement, which amount shall be limited to $40,000 in
total over the term of this Agreement.

Section 6. Indemnification. In the event any Registrable Securities are included
in a Registration Statement under this Agreement:

(a) To the fullest extent permitted by law, Dynavax will, and hereby does,
indemnify and hold harmless each Investor, the directors, officers, partners,
members, employees, agents, representatives of, and each Person, if any, who
controls any Investor within the meaning of the Securities Act or the Exchange
Act (each, an “Investor Indemnified Person”), against any losses, claims,
damages, liabilities, judgments, fines, penalties, charges, costs, reasonable
attorneys’ fees, amounts paid in settlement or expenses, joint or several
(collectively, “Claims”), incurred in investigating, preparing or defending any
action, claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the SEC, whether pending or threatened, whether or
not an Indemnified Person is or may be a party thereto (“Indemnified Damages”),
to which any of them may become subject insofar as such Claims (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon: (i) any untrue statement or alleged untrue statement of a
material fact in a Registration Statement or any post-effective amendment
thereto or in any filing made in connection with the qualification of the
offering under the securities or other “blue sky” laws of any jurisdiction in
which Registrable Securities are offered (“Blue Sky Filing”), or the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading; (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the Effective Registration Date of such
Registration Statement, or contained in the final prospectus (as amended or
supplemented, if Dynavax files any amendment thereof or supplement thereto with
the SEC) or the omission or alleged omission to state therein any material fact
necessary to make the statements made therein, in the light of the circumstances
under which the statements therein were made, not misleading; (iii) any
violation or alleged violation by Dynavax of any federal, state or common law,
rule or regulation applicable to Dynavax in connection with any Registration
Statement, prospectus or any preliminary prospectus, any amendment or supplement
thereto, or the issuance of any Registrable Securities to Holdings; or (iv) any
material violation of this Agreement (the matters in the foregoing clauses
(i) through (iv) being, collectively, “Violations”). Subject to Section 6(c),
Dynavax shall reimburse the Investor Indemnified Persons, promptly as such
expenses are incurred and are due and payable, for any reasonable legal fees or
other reasonable expenses incurred by them in connection with investigating or
defending any such Claim. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6(a): (A) shall
not apply to a Claim by an Investor Indemnified Person arising out of or based
upon a Violation that occurs in reliance upon and in conformity with information
furnished in writing to Dynavax by or on behalf of any such Investor Indemnified
Person expressly for use in connection with the preparation of the Registration
Statement or any such amendment thereof or supplement thereto if such
information was timely made available by Dynavax pursuant to Section 3(c);
(B) with respect to any preliminary prospectus, shall not inure to the benefit
of any such Person from whom the Person asserting any such Claim purchased the
Registrable Securities that are the subject thereof (or to the benefit of any
Person controlling such Person) if the untrue statement or omission of material
fact contained in the preliminary prospectus was corrected in the prospectus, as
then amended or supplemented, if such prospectus was timely made available by
Dynavax pursuant to Section 3(d), and the Investor Indemnified Person was
promptly advised in writing not to use the incorrect prospectus prior to the use
giving rise to a violation and such Investor Indemnified Person, notwithstanding
such advice, used it or failed to deliver the correct prospectus as required by
the Securities Act and such correct prospectus was timely made available
pursuant to Section 3(d); (C) shall not be available to the extent such Claim is
based on a failure of the Investor Indemnified Person to deliver or to cause to
be delivered the

 

   7    Amended And Restated Registration Rights Agreement



--------------------------------------------------------------------------------

prospectus made available by Dynavax, including a corrected prospectus, if such
prospectus or corrected prospectus was timely made available by Dynavax pursuant
to Section 3(d); and (D) shall not apply to amounts paid in settlement of any
Claim if such settlement is effected without the prior written consent of
Dynavax, which consent shall not be unreasonably withheld or delayed. Such
indemnity shall remain full force and effect regardless of any investigation
made by or on behalf of the Investor Indemnified Person and shall survive the
transfer of the Registrable Securities by the Investor(s) pursuant to Section 9.
Dynavax shall also provide customary indemnities to any underwriters of the
Registrable Securities, their officers, directors and employees and each Person
who controls such underwriters (within the meaning of Section 15 of the
Securities Act) to the same extent as provided above with respect to the
indemnification of Investor Indemnified Persons.

(b) In connection with any Registration Statement in which an Investor is
participating, each such Investor agrees to severally and not jointly indemnify,
and hold harmless, to the same extent and in the same manner as is set forth in
Section 6(a), Dynavax, each of its directors, each of its officers who signs the
Registration Statement and each Person, if any, who controls Dynavax within the
meaning of the Securities Act or the Exchange Act (each, a “Company Indemnified
Person”), against any Claim or Indemnified Damages to which any of them may
become subject, under the Securities Act, the Exchange Act or otherwise, insofar
as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
furnished to Dynavax by such Investor expressly for use in connection with such
Registration Statement; and, subject to Section 6(d), such Investor will
reimburse, promptly as such expenses are incurred and are due and payable, any
legal or other expenses reasonably incurred by a Company Indemnified Person in
connection with investigating or defending any such Claim; provided, however,
that the indemnity agreement contained in this Section 6(b) and the agreement
with respect to contribution contained in Section 7 shall not apply to amounts
paid in settlement of any Claim if such settlement is effected without the prior
written consent of such Investor, which consent shall not be unreasonably
withheld or delayed; provided, further, however, that an Investor shall be
liable under this Section 6(b) for only that amount of a Claim or Indemnified
Damages as does not exceed the net proceeds to such Investor as a result of the
sale of Registrable Securities pursuant to such Registration Statement. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Company Indemnified Person and shall survive the
transfer of the Registrable Securities by the Investor(s) pursuant to Section 9.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(b) with respect to any preliminary
prospectus shall not inure to the benefit of any Company Indemnified Person if
the untrue statement or omission of material fact contained in the preliminary
prospectus was corrected on a timely basis in the prospectus, as then amended or
supplemented.

(c) If either an Investor Indemnified Person or a Company Indemnified Person (an
“Indemnified Person”) proposes to assert a right to be indemnified under this
Section 6, such Indemnified Person shall notify either Dynavax or the relevant
Investor(s), as applicable (the “Indemnifying Person”), promptly after receipt
of notice of commencement of any action, suit or proceeding against such
Indemnified Person (an “Indemnified Proceeding”) in respect of which a Claim is
to be made under this Section 6, or the incurrence or realization of any
Indemnified Damages in respect of which a Claim is to be made under this
Section 6, of the commencement of such Indemnified Proceeding or of such
incurrence or realization, enclosing a copy of all relevant documents, including
all papers served and claims made, but the omission to so notify the applicable
Indemnifying Person promptly of any such Indemnified Proceeding or incurrence or
realization shall not relieve (x) such Indemnifying Person from any liability
that it may have to such Indemnified Person under this Section 6 or otherwise,
except, as to such Indemnifying Person’s liability under this Section 6, to the
extent, but only to the extent, that such Indemnifying Person shall have been
prejudiced by such omission, or (y) any other Indemnifying Person from liability
that it may have to any Indemnified Person under the Operative Documents.

(d) In case any Indemnified Proceeding shall be brought against any Indemnified
Person and it shall notify the applicable Indemnifying Person of the
commencement thereof as provided by Section 6(c) and such Indemnifying Person
shall be entitled to participate in, and provided such Indemnified Proceeding
involves a claim solely for money damages and does not seek an injunction or
other equitable relief against the Indemnified Person and is not a criminal or
regulatory action, to assume the defense of, such Indemnified Proceeding with
counsel reasonably satisfactory to such Indemnified Person, and after notice
from such Indemnifying Person to such Indemnified Person of such Indemnifying
Person’s election so to assume the defense thereof and the failure by such

 

   8    Amended And Restated Registration Rights Agreement



--------------------------------------------------------------------------------

Indemnified Person to object to such counsel within ten (10) Business Days
following its receipt of such notice, such Indemnifying Person shall not be
liable to such Indemnified Person for legal or other expenses related to such
Indemnified Proceedings incurred after such notice of election to assume such
defense except as provided below and except for the reasonable costs of
investigating, monitoring or cooperating in such defense subsequently incurred
by such Indemnified Person reasonably necessary in connection with the defense
thereof. Such Indemnified Person shall have the right to employ its counsel in
any such Indemnified Proceeding, but the reasonable fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless:

(i) the employment of counsel by such Indemnified Person at the expense of the
applicable Indemnifying Person has been authorized in writing by such
Indemnifying Person;

(ii) such Indemnified Person shall have reasonably concluded in its good faith
(which conclusion shall be determinative unless a court determines that such
conclusion was not reached reasonably and in good faith) that there is or may be
a conflict of interest between the applicable Indemnifying Person and such
Indemnified Person in the conduct of the defense of such Indemnified Proceeding
or that there are or may be one or more different or additional defenses,
claims, counterclaims, or causes of action available to such Indemnified Person
(it being agreed that in any case referred to in this clause (ii) such
Indemnifying Person shall not have the right to direct the defense of such
Indemnified Proceeding on behalf of the Indemnified Person);

(iii) the applicable Indemnifying Person shall not have employed counsel
reasonably acceptable to the Indemnified Person, to assume the defense of such
Indemnified Proceeding within a reasonable time after notice of the commencement
thereof (provided, however, that this clause shall not be deemed to constitute a
waiver of any conflict of interest that may arise with respect to any such
counsel); or

(iv) any counsel employed by the applicable Indemnifying Person shall fail to
timely commence or diligently conduct the defense of such Indemnified Proceeding
and such failure has materially prejudiced (or, in the reasonable judgment of
the Indemnified Person, is in danger of materially prejudicing) the outcome of
such Indemnified Proceeding;

in each of which cases the reasonable fees and expenses of counsel for such
Indemnified Person shall be at the expense of such Indemnifying Person. Only one
counsel shall be retained by all Indemnified Persons with respect to any
Indemnified Proceeding, unless counsel for any Indemnified Person reasonably
concludes in good faith (which conclusion shall be determinative unless a court
determines that such conclusion was not reached reasonably and in good faith)
that there is or may be a conflict of interest between such Indemnified Person
and one or more other Indemnified Persons in the conduct of the defense of such
Indemnified Proceeding or that there are or may be one or more different or
additional defenses, claims, counterclaims, or causes or action available to
such Indemnified Person.

(e) Without the prior written consent of such Indemnified Person, such
Indemnifying Person shall not settle or compromise, or consent to the entry of
any judgment in, any pending or threatened Indemnified Proceeding, unless such
settlement, compromise, consent or related judgment (i) includes an
unconditional release of such Indemnified Person from all liability for Losses
arising out of such claim, action, investigation, suit or other legal
proceeding, (ii) provides for the payment of money damages as the sole relief
for the claimant (whether at law or in equity), (iii) involves no finding or
admission of any violation of law or the rights of any Person by the Indemnified
Person, and (iv) is not in the nature of a criminal or regulatory action. No
Indemnified Person shall settle or compromise, or consent to the entry of any
judgment in, any pending or threatened Indemnified Proceeding in respect of
which any payment would result hereunder or under the Operative Documents
without the prior written consent of the Indemnifying Person, such consent not
to be unreasonably conditioned, withheld or delayed.

(f) The indemnification required by this Section 6 shall be made by periodic
payments of the amount of Claims during the course of the investigation or
defense, as and when Indemnified Damages are incurred.

 

   9    Amended And Restated Registration Rights Agreement



--------------------------------------------------------------------------------

Section 7. Contribution. To the extent any indemnification by an Indemnifying
Person is prohibited or limited by law, such Indemnifying Person agrees to make
the maximum contribution with respect to any amounts for which it would
otherwise be liable under Section 6 to the fullest extent permitted by law;
provided, however, that: (i) no Person involved in the sale of Registrable
Securities which Person is guilty of fraudulent misrepresentation (within the
meaning Section 11(f) of the Securities Act) in connection with such sale shall
be entitled to contribution from any Person involved in such sale of Registrable
Securities who was not guilty of fraudulent misrepresentation; and (ii) the
obligation to contribute shall be several and not joint and contribution by any
seller of Registrable Securities shall be limited in amount to the net amount of
proceeds received by such seller from the sale of such Registrable Securities
pursuant to such Registration Statement.

Section 8. Reports Under The Exchange Act. With a view to making available to
the Investor(s) the benefits of Rule 144 promulgated under the Securities Act or
any other similar rule or regulation of the SEC that may at any time permit the
Investor(s) to sell securities of Dynavax to the public without registration
(“Rule 144”), Dynavax agrees to use commercially reasonable efforts to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144;

(b) file with the SEC in a timely manner all reports and other documents
required of Dynavax under the Securities Act and the Exchange Act so long as
Dynavax remains subject to such requirements and the filing of such reports and
other documents is required for the applicable provisions of Rule 144; and

(c) furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by Dynavax, if true,
that it has complied with the reporting requirements of Rule 144, the Securities
Act and the Exchange Act, (ii) a copy of the most recent annual or quarterly
report of Dynavax and such other reports and documents so filed by Dynavax, and
(iii) such other information as may be reasonably requested to permit the
Investor(s) to sell such securities pursuant to Rule 144 without registration.

Section 9. Assignment of Registration Rights. The rights under this Agreement
shall be automatically assignable by the Investor(s) to any transferee of all or
at least 50,000 shares of such Investor’s Registrable Securities (or if an
Investor shall hold less than 50,000 such shares, then a transfer of all such
shares) if: (i) the Investor agrees in writing with the transferee or assignee
to assign such rights, and a copy of such agreement is furnished to Dynavax
within a reasonable time after such assignment; (ii) Dynavax is, within a
reasonable time after such transfer or assignment, furnished with written notice
of (A) the name and address of such transferee or assignee, and (B) the
securities with respect to which such registration rights are being transferred
or assigned; (iii) immediately following such transfer or assignment the further
disposition of such securities by the transferee or assignee is restricted under
the Securities Act and applicable state securities laws; (iv) at or before the
time Dynavax receives the written notice contemplated by clause (ii) of this
sentence the transferee or assignee agrees in writing with Dynavax to be bound
by all of the provisions contained herein; and (v) (A) in the case of a transfer
of Warrant Related Registrable Securities, such transfer shall have been made in
accordance with the applicable requirements, if any, of the Warrant Purchase
Agreement, and (B) in the case of a transfer of the Purchase Option Related
Registrable Securities, such transfer shall have been made in accordance with
the applicable requirements, if any, of the Purchase Option Agreement.

Section 10. Amendment of Registration Rights.

(a) The terms of this Agreement shall not be altered, modified, amended, waived
or supplemented in any manner whatsoever except by a written instrument signed
by each of (i) Dynavax and (ii) Investor(s) holding a majority of the
Registrable Securities (other than in the case of any alteration, modification,

 

   10    Amended And Restated Registration Rights Agreement



--------------------------------------------------------------------------------

amendment, waiver or supplement which affects any individual Investor in a
manner that is less favorable or more detrimental to such Investor than to the
other Investor(s) solely based on the face of such alteration, modification,
amendment, waiver or supplement and without regard to the number of Registrable
Securities held by such Investor, in which case, such alteration, modification,
amendment, waiver or supplement must also be approved by such less favorably or
more detrimentally treated Investor).

(b) Notwithstanding Section 10(a), any party hereto may waive, solely with
respect to itself, any one or more of its rights hereunder without the consent
of any other party hereto; provided that no such waiver shall be effective
unless set forth in a written instrument executed by the party against whom such
waiver is to be effective.

Section 11. Miscellaneous.

(a) A Person is deemed to be a holder of Registrable Securities whenever such
Person owns or is deemed to own of record such Registrable Securities. If
Dynavax receives conflicting instructions, notices or elections from two or more
Persons with respect to the same Registrable Securities, Dynavax shall act upon
the basis of instructions, notice or election received from the such record
owner of such Registrable Securities.

(b) Any notice, request, demand, waiver, consent, approval or other
communication which is required or permitted to be given to any party hereto
shall be in writing and shall be deemed given only if delivered to the party
personally or sent to the party by facsimile transmission (promptly followed by
a hard-copy delivered in accordance with this Section 11(b)), by next Business
Day delivery by a nationally recognized courier service, or by registered or
certified mail (return receipt requested), with postage and registration or
certification fees thereon prepaid, addressed to the party at its address set
forth below:

If to Dynavax:

Dynavax Technologies Corporation

2929 Seventh Street, Suite 100

Berkeley, CA 94710

Attn: Michael S. Ostrach, Esq., Vice President,

Chief Business Officer and General Counsel

Facsimile: (510) 848-1327

with copies to:

Cooley Godward Kronish LLP

Five Palo Alto Square, 4th Floor

3000 El Camino Real

Palo Alto, CA 94306-2155

Attn: Glen Y. Sato, Esq.

Facsimile: (650) 849-7400

If to Holdings:

Symphony Dynamo Holdings LLC

7361 Calhoun Place, Suite 325

Rockville, MD 20850

Attn: Robert L. Smith, Jr.

Facsimile: (301) 762-6154

 

   11    Amended And Restated Registration Rights Agreement



--------------------------------------------------------------------------------

with copies to:

Symphony Capital Partners, L.P.

875 Third Avenue, 3rd Floor

New York, NY 10022

Attn: Mark Kessel

Facsimile: (212) 632-5401

and

Symphony Strategic Partners, LLC

875 Third Avenue, 3rd Floor

New York, NY 10022

Attn: Mark Kessel

Facsimile: (212) 632-5401

or to such other address as such party may from time to time specify by notice
given in the manner provided herein to each other party entitled to receive
notice hereunder.

(c) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York; except to the extent that this Agreement pertains
to the internal governance of Holdings or Dynavax, and to such extent this
Agreement shall be governed and construed in accordance with the laws of the
State of Delaware.

(d) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court, any Delaware State court or federal court of the United States of
America sitting in The City of New York, Borough of Manhattan or Wilmington,
Delaware, and any appellate court from any jurisdiction thereof, in any action
or proceeding arising out of or relating to this Agreement, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in any such New York State
court, any such Delaware State court or, to the fullest extent permitted by law,
in such federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement shall affect any right that any party hereto may
otherwise have to bring any action or proceeding relating to this Agreement.

(e) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any New York State or federal
court, or any Delaware State or Federal court. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court. Each of the parties hereby consent to service of process by mail.

(f) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT.

(g) Entire Agreement. This Agreement (including any Annexes, Schedules,
Exhibits or other attachments hereto) constitutes the entire agreement between
the parties hereto with respect to the matters covered hereby and supersedes all
prior agreements and understandings with respect to such matters between the
parties hereto.

 

   12    Amended And Restated Registration Rights Agreement



--------------------------------------------------------------------------------

(h) Successors; Assignment: Counterparts.

(i) Nothing expressed or implied herein is intended or shall be construed to
confer upon or to give to any Person, other than the parties hereto, any right,
remedy or claim under or by reason of this Agreement or of any term, covenant or
condition hereof, and all the terms, covenants, conditions, promises and
agreements contained herein shall be for the sole and exclusive benefit of the
parties hereto and their successors and permitted assigns provided, however,
that, subject to the requirements of Section 9, this Agreement shall inure to
the benefit of and be binding upon the permitted successors and assigns of each
of the parties hereto.

(ii) This Agreement may be executed in one or more counterparts, each of which,
when executed, shall be deemed an original but all of which taken together shall
constitute one and the same Agreement.

(i) Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

(j) All consents and other determinations required to be made by the Investor(s)
pursuant to this Agreement shall be made, unless otherwise specified in this
Agreement, by Investor(s) holding at least a majority of the Registrable
Securities.

Section 12. Original Agreement. The Original Agreement is hereby amended and
superseded in its entirety and restated herein. Such amendment and restatement
is effective upon execution of this Agreement by the parties hereto. Upon such
execution, all provisions of, rights granted and covenants made in the Original
Agreement are hereby superseded in their entirety by the provisions hereof and
shall have no further force or effect.

[SIGNATURES FOLLOW ON NEXT PAGE]

 

   13    Amended And Restated Registration Rights Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or other representatives thereunto duly authorized,
as of the date first above written.

 

DYNAVAX TECHNOLOGIES CORPORATION By:  

/s/ Michael S. Ostrach

Name:   Michael S. Ostrach Title:   Vice President SYMPHONY DYNAMO HOLDINGS LLC
By:   Symphony Capital Partners, L.P., its Manager By:  
Symphony Capital GP, L.P., its general partner By:   Symphony GP, LLC, its
general partner By:  

/s/ Mark Kessel

Name:   Mark Kessel Title:   Managing Member

Signature Page to the Amended And Restated Registration Rights Agreement